Title: To Benjamin Franklin from James Bennet, 17 September 1783
From: Bennet, James
To: Franklin, Benjamin


          
            Paris 17th sepr 1783
          
          The Petition and Representation of James Bennet native of Philadelphia.
          Humbly Sheweth:
          That whereas in the month of January last past the Petitioner Shiped himself as Clk & Steward on Board a Scooner of

Baltimore in Maryland bound wt. a Cargo of Tobaccoe to Gothenburgh in Swedland; But being intercepted in our course, had not the good fortune to Land our Cargo conform to expectation, Being taken by the Argo 44. a British man of War On board of which ship the Petr. [Petitioner] has been closely confined since, untill her Arivall at Plymouth about a month ago where the men were sett at Large— That the Petr. finding no Opportunity there to Emigrate to his native Country he concluded, he would take a passage in a Dunkirque fishing: boat thinking a favourable Opportunity might offer there, But being frusterated in this he was constrained to depart Dunkirque and sett off for Paris in a very disasterous situation with an intention to go from thence to Burdeaux or some other Seaport in France where he should have an Opportunity of Embarqueing for America.
          That the Petr. arived last night in the sd. City of Paris, poor in purse and person, after a very long & tedious Journey and as he is totally destitute in a Country very exotic to him, and unacquainted Also he is of necessity constrained to Apply to Your Honour for relief in this undressed manner, in order the poor Representer may be enabled to proceed immediately to Burdeaux and Afterwards Obtain a sight once more of Philadelphia which is long wished for.
          May it Please your Honour to Consider the Premisses & out of your extream goodness & wantoned Clemency to confer upon the Petr. what seemeth meet to your Honour which shall be refunded by the Almity of the poor & rich if not otherways & the Petr shall as in duty bound Pray
          
            Jas: Bennet
          
          
            Unto The Honble. Doctor Franklain Ambassadore for the Honble. Congress for the Unitted Provinces in America.
            
            Petition & Representation of James Bennet of Philadelphia 1783.
          
         
          Notation: Bennet 17. 7bre. 1783.—
        